Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 11-13 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blumenstyk (US 2020/0187951). Blumenstyk discloses a medical system comprising an elongate shaft (110,120) having a lumen extending to a distal end of the elongate shaft (see figs. 1-2A), a medical device (140) disposed proximate the distal end of the elongate shaft, a release wire (130) disposed within the lumen of the elongate shaft wherein the release wire releasably attaches the medical device to the distal end of the elongate shaft ([0038]), wherein a proximal portion (120) of the elongate shaft is configured to disengage from a distal portion (110) of the elongate shaft and an introducer sheath (180) slidably disposed over the elongate shaft, wherein the introducer sheath is configured to disengage the proximal portion of the elongate shaft from the distal portion of the elongate shaft (by breaking breakable section 122a; see figs. 4a, 4b and par. [0050]). 
Regarding claim 11, the release wire (130) is fixedly attached to the proximal portion (120) of the elongate shaft (120/110) ([0038]). The system further comprises a microcatheter (200; [0043]) configured to deliver the medical device to a treatment site, wherein the introducer sheath is configured to guide the medical device and the elongate shaft into a lumen of the microcatheter ([0043]). 
Regarding claim 18, the elongate shaft (110/120) includes a pre-defined break region (122a; fig. 4a/4b) located along a length of the elongate shaft and separating a proximal portion (120) of the elongate shaft from a distal portion (110, starting just distal of break region 122a) of the elongate shaft. The proximal portion of the elongate shaft is formed with the distal portion of the shaft as a unitary structure, noting that the term “unitary” merely requires that the portions together define a unit, wherein unit is a piece or complex of an apparatus serving to perform one particular function. 
Regarding claims 2 and 18, the proximal portion of the elongate shaft is fixedly attached to a proximal end of the release wire ([0038], [0049]).
Regarding claim 3, disengaging the proximal portion (120) of the elongate shaft from the distal portion (110) of the elongate shaft permits the release wire to axially translate relative to the elongate shaft (see fig. 3; [0049]-[0050]). 
 Regarding claim 4, axial translation of the proximal portion (120) of the elongate shaft relative to the distal portion (110) of the elongate shaft releases the medical device from the distal end of the elongate shaft ([0038], [0049]).
Regarding claim 5, the proximal portion of the elongate shaft is integrally formed with the distal portion of the elongate shaft ([0050]; noting that “integrally formed” merely requires that the two elements are integral with each other; “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding: In re Hotte (CCPA) 177 USPQ 326). 
 Regarding claim 6, the elongate shaft includes a predefined break region (122a) formed in a wall of the elongate shaft (see figs. 4a,b).
Regarding claim 7, the proximal portion (120) of the elongate shaft is disposed proximal of the pre-defined break region (122a) and the distal portion (110, starting at distal end of break region 122a) of the elongate shaft is disposed distal of the pre-defined break region (122a).
Regarding claim 12, a distal end of the introducer sheath (180) is configured to be disposed within a proximal end of the lumen of the microcatheter (200) (see fig. 2A).
Regarding claim 13, the proximal portion (120) of the elongate shaft includes a stop feature (distal annular wall of 120 upon which introducer applies a force when moved in the proximal direction). 
Regarding claim 19, the release wire (130) releasably attaches the medical device to the elongate shaft in a first position and is translatable to a second position when the distal portion of the elongate shaft is disengaged from the proximal portion of the elongate shaft, wherein in the second position, the medical device is detachable from the distal end of the elongate shaft ([0049]).
Regarding claim 20, at a proximal-most position of the introducer sheath (180) relative to the elongate shaft, a distal end of the introducer sheath is disposed at the pre-defined break region (as understood in view of fig. 3B), wherein deflection of the introducer sheath relative to a central longitudinal axis of the elongate shaft at the proximal-most position induces disengagement of the proximal portion of the elongate shaft from the distal portion of the elongate shaft. It is noted that the limitation “wherein deflection of the introducer sheath relative to a central longitudinal axis of the elongate shaft at the proximal-most position induces disengagement of the proximal portion of the elongate shaft from the distal portion of the elongate shaft” is a recitation of intended use. Because the introducer sheath of Blumenstyk may be deflected relative to the longitudinal axis (e.g., by application of torque force to introducer sheath by user), resulting in a force being applied in the proximal direction by at least a portion of the circumference of sheath (180) against proximal portion (120) to break pre-defined break region (122a), it meets this recitation of intended use. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumenstyk in view of Balgobin et al. (US 2008/0269719). Blumenstyk discloses the invention substantially as stated above including a pre-defined break region (122a). Blumenstyk fails to disclose that the pre-defined break region includes a plurality of slits formed in the wall of the elongate shaft and instead discloses a plurality of notches (115; figs. 4a, 4b) formed in the wall of the elongate shaft (noting notches do not pass entirely through thickness of wall). Balgobin discloses another elongate shaft (10) having a pre-defined break region (16; [0028]) and further discloses that the predefined break region can include a plurality of notches or windows (18) passing entirely through the wall of the elongate shaft (10), thus forming a plurality of slits ([0028], see figs. 1-3, 7). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Blumenstyke to replace the partial thickness notches (115) with a plurality of slits as taught by Balgobin since such a modification can be considered a substitution of one known configuration for forming a pre-defined break region for another (i.e., slits in place of partial thickness notches), wherein the results are predictable and one skilled in the art would have a reasonable expectation of success.
Allowable Subject Matter
Claims 9-10 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2009/0270877 to Johnson discloses an elongate shaft having a proximal (36) and distal portion (34/14) joined together by a pre-defined break region (42; figs. 1-4), wherein a release wire (26) is fixed to the proximal portion of the elongate shaft and wherein the proximal portion can be detached from the distal portion in order to move the release wire and release a medical device attached to the distal end of the elongate shaft (see fig. 1, 4)..

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




KSH 9/9/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771